 Case 19-11402          Doc 7     Filed 12/03/19     Entered 12/03/19 15:03:54   Page 1 of 8


                                UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF LOUISIANA

In re: MARCIA HARDY-LUCIUS                                                Case No. 19-11402
       Debtor                                                             Chapter 13


               CHAPTER 13 PLAN AND MOTON FOR FRBP RULE 3012 VALUATION

      X Original plan
      o Amended plan – Date amended:
      o Modified plan (post-confirmation) – Date modified:
        Reason for modification: ______________________________________________

To Creditors:
    Your rights may be affected by this plan. Your claim may be
    reduced, modified, or eliminated.

         You should read this plan carefully and discuss it with your attorney if you have
         one in this bankruptcy case. If you do not have an attorney, you may wish to
         consult one.

         If you oppose the plan’s treatment of your claim or any provision of this plan, you
         or your attorney must file an objection to confirmation at least 15 days before the
         date set for the hearing on confirmation, unless otherwise ordered by the
         Bankruptcy Court. The Bankruptcy Court may confirm this plan without further
         notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In
         addition, you may need to file a timely proof of claim in order to be paid under any
         plan.

         The following matters may be of particular importance. Debtors must check one
         box on each line to state whether or not the plan includes each of the following
         items. If an item is checked as “Not Included” or if both boxes are checked, the
         provisions will be ineffective if set out later in the plan.

1.1       Nonstandard provisions, set out in paragraph 12            Included       Not Included

1.2       A limit on the amount of a secured claim (cramdown),       Included       Not Included
          Set out in paragraph 5(E), which may result in a partial
          payment or no payment at all to the secured creditor.
1.3       Avoidance of a judicial lien or nonpossessory,             Included        Not Included
          nonpurchase money security, set out in paragraph
          5(G)


                                                                                                    1
  Case 19-11402         Doc 7        Filed 12/03/19      Entered 12/03/19 15:03:54       Page 2 of 8


(2)    Payment and Terms

        The debtor’s future earnings are submitted to the supervision and control of the trustee, and the
debtor shall pay to the trustee $795.00.00 monthly for 1- 60 months.

       From the debtor's payments to the trustee, trustee shall distribute funds as provided in this plan:

(3) Trustee Claims

       The trustee shall receive $4,770.00 as an administrative expense entitled to priority under 11
U.S.C. § 507(a)(1) (ten percent (10%) of “payments under the plan”).

(4) Priority Claims

       A.      ATTORNEY FEES

 Attorney’s     Total Fees            Fees Paid         Fees to be         Term               Monthly
   Name                                 By the          Paid in the       (months)          Installments
                                       Debtor              Plan
Elizabeth L.        $3,000.00          $300.00          $2,700.00            1-4              $615.50
    Hall                                                                      5               $238.00




       B.      TAXES

               The following claims entitled to priority under 11 U.S.C. § 507 shall be paid in full in
               deferred cash payments unless the holder of a claim has agreed to a different treatment of
               its claim, as specified in paragraph 12.

  Name of Creditor               Value of             Annual*          Term               Monthly
                                  Claim            Interest Rate      (months)           Installment
                                                  (if applicable)



       C.      DOMESTIC SUPPORT OBLIGATIONS (ADSO@)

               1.        Ongoing DSO claims.

                           a.    X          None. If none, skip to subparagraph (5) “Secured Claims” below.

                           b..              Debtor(s) shall pay all post-petition DSO claims directly to the
                                            holder(s) of the claim(s), and not through the chapter 13 trustee.

                           c.               List the name(s), address(es) below of the holder of any DSO as
                                            defined in 11 U.S.C. § 101(14A). Do not disclose names of minor
                                            children, who must be identified only as “Minor child #1,"

                                                                                                                 2
 Case 19-11402     Doc 7       Filed 12/03/19   Entered 12/03/19 15:03:54        Page 3 of 8


                               "Minor child #2," etc. See 11 U.S.C. §112.
      Name of DSO claim holder Address, city & state Zip code         Telephone number
                  NONE

                    c.              Debtor(s) shall pay all post-petition DSO claims directly to the
                                    holder(s) of the claim(s), and not through the chapter 13 trustee.

             2.     DSO Arrearages
         .
                    a.     X        None. If none, skip to subparagraph (5) “Secured Claims” below

                    b.              The trustee shall pay DSO arrearages from the Debtor’s plan
                                    payments. List the name and address of the holder of every DSO
                                    arrearage claim, amount of arrearage claim and monthly payment
                                    below. Do not disclose names of minor children, who must be
                                    identified only as “Minor child #1," "Minor child #2," etc. See 11
                                    U.S.C. §112.

        Name, address, phone number of DSO claim             Arrearage          Term          Monthly
                          holder                              Claim                         Installments
        NONE

                    c.              Except to the extent arrearages are included in the order,
                                    pre-petition assignment orders shall remain in effect and the
                                    Debtor shall continue to make payments pursuant to the terms of
                                    the order.

             3.     DSO assigned or owed to a governmental unit under 11 U.S.C. §507(a)(1)(B):

                    a. X            None. If none, skip to subparagraph (3) “Secured Claims”
                                    below.

                    b.              Pursuant to any pre-petition income assignment order, the debtor
                                    shall make all post-petition payments on DSO claims assigned to a
                                    governmental unit directly to the assignee of the claim

                    c.              List the name and address) of the holder of every assigned DSO
                                    arrearage claim, amount of arrearage claim and monthly payment
                                    amount or other special provisions below. The Debtor also shall
                                    describe in detail any special provisions for payments of these
                                    claims in section 12 of this plan.

        Name, address, phone number of DSO claim              Arrearage           Monthly Payment
                          holder                               Claim                 Amount
       NONE


(3)   Secured Claims
                                                                                                         3
  Case 19-11402        Doc 7    Filed 12/03/19     Entered 12/03/19 15:03:54         Page 4 of 8



                A.      Principal Residence.

                         (1)   Current Payments. Except as otherwise provided in this plan or by court
                order, and pursuant to 11 U.S.C. § 1322(b)(5) and (c), after the date of the petition and
                throughout this chapter 13 case, the debtor shall timely make all usual and regular
                payments required by the debt instruments secured by non-voidable liens on real property
                (i.e., immovable property) that is the debtor's principal residence, directly to each of the
                following lien creditors:

   Lien Holder           Security         Description of Property/                  Monthly
                         Interest          Collateral Installment
none

* Monthly installment subject to escrow and interest rate changes as provided in note and mortgage.

                        (2)    Cure of Arrearages. From funds available for distribution, the trustee
                shallpay arrearages to lien holders identified in plan section 5(A)(1) in monthly
                installments until the allowed arrearage claim of each lien holder has been satisfied.
                See 11 USC Sec. 1322(b)(3),(5) and (c).

  Lien Holder        Total Amount     Annual Interest        Terms             Monthly Installment
                     of Arrearages*      Rate**             (monthly)




                B.      Surrender of Property.

              Confirmation of this plan shall constitute the Debtor’s surrender to the following holders
       of secured claims, in satisfaction of their secured claims, all the debtor's rights under the
       Bankruptcy Code, this plan, or applicable non-bankruptcy law to the Debtor’s interest in the
       property securing the claims:


        Lien Holder              Amount of Secured Claim                Description of Collateral
           None

*Creditors contesting the proposed amount of a secured claim must file an objection by the time
prescribed by applicable local rules. The court will take evidence to determine the value of the
secured claim at the hearing on confirmation, pursuant to Federal Rule of Bankruptcy Procedure
3012. The creditor must file a timely proof of claim in order to be paid.

              Confirmation of this plan will terminate the stay under 11 USC Sections 362 and 1301 to
       allow lienholders to exercise non-bankruptcy law remedies as to the collateral. No further
       motion seeking stay relief is required.

              C.     Pre-Confirmation Adequate Protection. Pursuant to the order of the Court, all
       adequate protection payments to secured creditors required by §1326(a)(1) shall be made through

                                                                                                           4
  Case 19-11402          Doc 7    Filed 12/03/19        Entered 12/03/19 15:03:54      Page 5 of 8


      the Chapter 13 trustee, unless otherwise ordered, in the amount provided in the plan for that
      creditor. Adequate protection payments shall be subject to the trustee’s fee as set by the designee
      of the United States Attorney General and shall be made in the ordinary course of the trustee’s
      business from funds on hand as funds are available for distribution to creditors who have a filed
      claim.

             Creditor name, address, last four             Security        Amount of   Term    Monthly
                digits of account number                                    Claim    (Months) Installment
       CPS                                               2017 Nissan       $17,078.00 1-5             $100.00
       P. O. Box 57071                                     Altima
       Irvine, CA 92619
       Acct#: 2775

                D.        Secured Claims Not Determined under 11 U.S.C. §506

              This subsection provides for treatment of allowed claims secured by a purchase money
      security interest in a vehicle acquired for the debtor's personal use, incurred within 910 days
      before the date of the petition, or other collateral for debt incurred within one year before the
      date of the petition. See “hanging paragraph” following 11 U.S.C. §1325(a)(9).

               After confirmation, the trustee will make installment payments to the holder of each
      listed allowed secured claim after subtracting the pre-confirmation adequate protection payments
      from the amount of the claim.

  Name of         Description           Claim          Discount       Remaining        Monthly
  Creditor        of Property          Amount            Rate           Term          Installment
                                                                       (months)
CPS              2017 Nissan          $17,078.00         6%             6-60           $359.02
                   Altima


                E.        Secured Claims Determined under 11 U.S.C. §506

              Any secured claims not treated in plan sections 3(A), (B), (C), (D), (F) or (G) shall be
      determined under 11 U.S.C. Sec 506 (a), Federal Rule of Bankruptcy Procedure 3007 and 3012.
      The trustee shall make payments to the claim holder in an amount not less than the allowed
      secured claim as of the effective date of the plan. Each holder of a secured claim shall retain the
      lien securing the claim until the secured value, as determined by the court, or the amount of the
      claim, whichever is less, is paid in full. The holders of the secured claims, the debtor's proposed
      value and treatment of the claims are set forth below:

Name of              Description of         Value of       Discount       Remaining      Monthly
Creditor               Property              Claim           Rate            Term       Installment
                                                                           (months)




                                                                                                                5
  Case 19-11402           Doc 7     Filed 12/03/19    Entered 12/03/19 15:03:54      Page 6 of 8



                  F.      Other Direct Payments to Creditors Holding Secured Claims

              After the date of the petition and throughout this chapter 13 case, the debtor shall timely
      make all usual and regular payments required by the debt instruments secured by non-voidable
      liens directly to each of the following lien creditors: Debtor is the co-signer. Vehicle is in the
      possession of the co-debtor who pays the car note monthly.

     Creditor               Security Interest        Description of          Monthly Installment
                                                   Property/Collateral


       (6)        Unsecured Claims

             A.        Class A

          Class A comprises creditors holding allowed unsecured claims, except those allowed
      unsecured claims treated in plan section 4(B). Their claims shall be be paid pro rata over the
      period of the plan as follows:

  Aggregate Amount               Interest Rate**     Term (monthly)          Monthly Installment
     Of Unsecured
 Claim (as scheduled)*
       $19,071.00                     2%                    5                 $377.50
   (student loans not                                     6-60                $354.39
        included)

*Informational purposes only; to be included in Class A the claims must be allowed.

                  B. Class B

      Class B comprises creditors holding allowed unsecured claims for which a co-Debtor is liable.
      To maintain the stay of actions against the co-Debtor pursuant to 11 U.S.C. Sec. 1303, the trustee
      shall pay these creditors one hundred percent (100%) of their allowed claims plus interest, as
      follows:



   Creditor             Claim Amount         Discount Rate         Terms           Monthly Installment
                                                                  (Months)

    NONE

                  C.      Class C

      Class C comprises creditors holding allowed unsecured claims treated separately in a manner
      that does not discriminate against other unsecured creditors.


                                                                                                            6
  Case 19-11402       Doc 7     Filed 12/03/19     Entered 12/03/19 15:03:54         Page 7 of 8



    Creditor         Claim Amount            Reason
    NONE



       (7)     Liquidation Value

               The liquidation value of the estate is $2,781.00

       (8)     Present Value of Payments to Class A Unsecured Creditors

               The present value of the payments to be made to unsecured creditors under the plan using
               a 3 % annual discount rate is: $19,071.00

       (9)     Executory Contracts and Unexpired Leases: NONE

               The debtor hereby accepts the following leases or executory contracts:

               [The debtor shall make all post-petition payments on assumed executory contracts and
               unexpired leases directly to the creditor beginning with the first payment due after the
               petition date.]

       (10)    Attorney's Fees for Debtor's Counsel

               Confirmation of the plan shall constitute approval of the fees and expenses, unless the
               court disallows or reduces them.

       (11)    Vesting of Property

               Upon confirmation of this plan, all property of the debtor's estate shall vest in the
               debtor subject to any mortgages, liens or encumbrances not dealt with in the plan
               or the order.

       (12)    Non Standard Provisions : Debtor will provide for the student loans at the end of the
               bankruptcy case.



                                  CERTIFICATION OF COUNSEL

        I certify that I have explained the terms and conditions of, and obligations under, the foregoing
plan to the debtor.


       Baton Rouge, Louisiana, this the 30th day of November, 2019.


                                                       /s/ Elizabeth L. Hall
                                                                                                            7
  Case 19-11402       Doc 7     Filed 12/03/19     Entered 12/03/19 15:03:54        Page 8 of 8


                                                     Counsel for Debtor




         CERTIFICATION OF COUNSEL REGARDING NON-STANDARD PROVISIONS


       I certify that this plan contains no non-standard provisions other than those set out in paragraph
12 and that any non-standard provision placed elsewhere in this plan is void.

       Baton Rouge, Louisiana, this the 30th day of November, 2019.



                                                      /s/ Elizabeth L. Hall
                                                     Counsel for Debtor


Date:11-30-19
                                                     /s/ Marcia Hardy-Lucius
                                                     Debtor




                                                                                                            8
